DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5, 6 of current application 17587314 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1of U.S. Patent No. 11283538. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons laid out below.

Regarding claims 1-3 and 5-7 of the present application, claim 1 of US Patent No. 11283538 discloses the same limitations as underlined below: 
Claim 1 of present application 17587314
Claim 1 of Patent US 11283538
A system comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the system, facilitate performance of operations, the operations comprising: receiving, at a multiplexer, a first signal from a first location via a first gigabit passive optical network (G-PON) port at a first wavelength; 
receiving, at the multiplexer, a second signal from a second location via a second ten gigabit symmetrical passive optical network (XGS-PON) port at a second wavelength; combining, by the multiplexer, the first signal and the second signal resulting in a group of signals; transmitting, by the multiplexer, the group of signals across a fiber; 
receiving, by a splitter, the group of signals across the fiber; 
separating, by the splitter, the group of signals into the first signal at the first wavelength and into the second signal at the second wavelength; 
transmitting, by the splitter, via a second G-PON port the first signal to a third location; and transmitting, by the splitter, via a second XGS-PON port the second signal to a fourth location.  















































2. The system of claim 1, wherein the operations comprise receiving, at the multiplexer, a group of dense wavelength division multiplexing (DWDM) signals from a first DWDM multiplexer at a DWDM port, wherein the combining of the first signal and the second signal resulting in the group of signals comprises combining, by the multiplexer, the group of DWDM signals with the first signal and the second signal resulting in the group of signals.  

3. The system of claim 2, wherein each of the group of DWDM signals are at a wavelength different than the first wavelength and the second wavelength.  

5. The system of claim 2, wherein the receiving of the group of signals comprises receiving, by the splitter, the group of DWDM signals.  





6. The system of claim 5, wherein the separating of the group of signals comprises separating the group of DWDM signals from the group of signals.  





A system comprising: 
a first apparatus receiving signals from a central office premise into a first port, a second port, and a third port of the first apparatus, wherein the first apparatus is a first filter module, the first apparatus comprising: the first port of the first apparatus, wherein the first port is for gigabit passive optical network (PON) technology that passes, via a first filter, signals at a first wavelength range; the second port of the first apparatus, wherein the second port is for XGS-PON technology that passes, via a second filter, signals at a second wavelength range; the third port of the first apparatus, wherein the third port is for dense wavelength division multiplexing (DWDM) technology that passes, via a third filter, signals at a DWDM wavelength range; and a common port of the first apparatus connected with a fiber, the common port obtaining or transmitting combined signals from the first port, the second port, and the third port, the common port of the first apparatus communicatively connected with a common port of a second apparatus; and the second apparatus sending the signals towards multiple end station premises via a first port, a second port, a third port, a fourth port, and a fifth port of the second apparatus, wherein the second apparatus is a second filter module, the second apparatus comprising: the first port of the second apparatus, wherein the first port of the second apparatus is connected with a splitter, wherein the first port receives from the splitter communications associated with gigabit passive optical network (PON) technology that passes, via a fourth filter, the signals at the first wavelength range and a XGS-PON technology that passes the signals at the second wavelength range; the second port of the second apparatus, wherein the second port of the second apparatus is for DWDM technology that passes, via a fifth filter, signals at a third wavelength range; the third port of the second apparatus, wherein the third port of the second apparatus is for DWDM technology that passes, via a sixth filter, signals at a fourth wavelength range; the fourth port of the second apparatus, wherein the fourth port of the second apparatus is for DWDM technology that passes, via a seventh filter, signals at a fifth wavelength range; the fifth port of the second apparatus, wherein the fifth port of the second apparatus is for DWDM technology that passes, via an eighth filter, signals at a sixth wavelength range, wherein the first wavelength range, the second wavelength range, the third wavelength range, the fourth wavelength range, the fifth wavelength range, and the sixth wavelength range are different; and the common port of the second apparatus connected with the fiber, the common port obtaining or transmitting combined signals from the first port of the second apparatus, the second port of the second apparatus, the third port of the second apparatus, the fourth port of the second apparatus, and the fifth port of the second apparatus, wherein the first port of the second apparatus, the second port of the second apparatus, the third port of the second apparatus, the fourth port of the second apparatus, and the fifth port of the second apparatus, are physically different.


…the third port of the first apparatus, wherein the third port is for dense wavelength division multiplexing (DWDM) technology that passes, via a third filter, signals at a DWDM wavelength range; and a common port of the first apparatus connected with a fiber, the common port obtaining or transmitting combined signals from the first port, the second port and the third port…



…the third wavelength range, the fourth wavelength range, the fifth wavelength range, and the sixth wavelength range are different…

…wherein the third port is for dense wavelength division multiplexing (DWDM) technology that passes, via a third filter, signals at a DWDM wavelength range; and a common port of the first apparatus connected with a fiber, the common port obtaining or transmitting combined signals from the first port, the second port, and the third port…

…the second port of the second apparatus, wherein the second port of the second apparatus is for DWDM technology that passes, via a fifth filter, signals at a third wavelength range; the third port of the second apparatus, wherein the third port of the second apparatus is for DWDM technology that passes, via a sixth filter, signals at a fourth wavelength range…

The feature of claim 1 of the present application that is not explicitly stated (underlined below) in claim 1 of the US Patent 11283538 is:
“a processing system including a processor; and a memory that stores executable instructions that, when executed by the system, facilitate performance of operations, the operations comprising”
	However, according to the Patent No. 11283538 claim 1 it would have been obvious to know by one of ordinary skill in the art that a system comprises a processing system and a memory to execute operations of the system. Without the presence of such processors, the system would not be able to perform its functions. Hence it is clear that all the elements of the application claims 1-3, 5 and 6 are to be found in patent claim 1. The difference in between the application claims and the patent claim, besides the wording, lies in the fact that the patent claim includes more elements. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claims 1-3, 5 and 6. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (FED. Cir. 1993). Since the application claims 1-3, 5 and 6 are anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 9, the claims recites a circuit which “facilitate performance of operations, comprising: receiving, at a multiplexer…receiving, at the multiplexer…combining, by the multiplexer, …transmitting, by the multiplexer…separating…”. When looking to the Specification, there is no “circuit” shown that facilitates operations such as “receiving”, “transmitting”, “combining”, etc. Although Fig. 6 shows a network device that can perform control operations by using circuit/hardware and software, there is no shown disclosure describing a circuit that can physically perform all the functions of “receiving”, “transmitting”, “combining”. Therefore, one of ordinary skill in the art would not be enabled to make and/or use a circuit that can facilitate all of “receiving”, “transmitting”, “combining” and “splitting”.
Claims 10-15 are also rejected via dependency.
 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 states “transmitting by the processing system, via the splitter and a second G-PON port the first signal to a fourth location”. This portion of the claim is vague and confusing to the examiner. Claim 20 depends on claim 19 which states “a second signal” of a G-PON network is being received and transmitted. It is not clear how a second GPON port is transmitting the first signal instead of the second signal. 
Claim Objections
Claims 8, 11 and 18 are objected to because of the following informalities:  
The claims state “wherein the second DWDM transmits”. This should read “wherein the second DWDM multiplexer transmits”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ghuman (US 2019/0037286).
Regarding claim 9, Ghuman teaches a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a circuit, facilitate performance of operations, comprising: receiving, at a multiplexer (Fig. 3, multiplexer 305), a first signal from a first location via a first gigabit passive optical network (G-PON) port at a first wavelength (Fig. 3, GPON port 322 accepts incoming GPON signals; paragraph [0088], lines 14-16, GPON 332 may be a fiber carrying a GPON optical signal with a wavelength of 1490nm…1310nm); receiving, at the multiplexer, a group of dense wavelength division multiplexing (DWDM) signals from a first DWDM multiplexer at a DWDM port (Fig. 3, DWDM port 321 receiving DWDM signals from first DWDM multiplexer 307); combining, by the multiplexer, the first signal and the group of DWDM signals resulting in a group of signals (paragraph [0088], lines 16-19, port 324 which may be a multi-wavelength optical data signal comprising 10G NRZ, coherent 100GbE, 200 GbE and/or 400 GbE, XGPON and GPON…); transmitting, by the multiplexer, the group of signals across a fiber (Fig. 3, transmitting by common port 324 across fiber 309); receiving, by a splitter (Fig. 3, splitter 313), the group of signals across the fiber; separating, by the splitter, the group of signals into the first signal at the first wavelength and into the group of DWDM signals (paragraph [0089], WDM 313 may demultiplex ingress optical data signal 356 into a multi-wavelength downstream optical data signal 359, an XGPON/10GEPON optical data signal that may be output on port 392 onto a first fiber (e.g., XGPON/10GEPON 354), and/or a GPON optical data signal output on port 382 onto a second fiber (e.g., GPON 352)); transmitting, by the splitter, via a second G-PON port the first signal to a second location (Fig. 3, output from port 351); and transmitting, by the splitter, the group of DWDM signals to a second DWDM multiplexer (Fig. 3, output from splitter 313 to second DWDM multiplexer 315).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghuman et al. (US 2019/0037286) in view of Tarluz (Specification Differences Among GPON, XG-PON and XGS-PON).
Regarding claim 1, Ghuman teaches a system (Fig. 3) comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the system, facilitate performance of operations, the operations comprising: receiving, at a multiplexer (Fig. 3, multiplexer 305), a first signal from a first location via a first gigabit passive optical network (G-PON) port at a first wavelength (Fig. 3, GPON port 322 accepts incoming GPON signals; paragraph [0088], lines 14-16, GPON 332 may be a fiber carrying a GPON optical signal with a wavelength of 1490nm…1310nm); receiving, at the multiplexer, a second signal from a second location via a second ten gigabit passive optical network (XG-PON) port at a second wavelength (Fig. 3, XG-PON port 302 accepts incoming XG-PON signals; paragraph [0088], lines 11-14, XGPON 334 may be a fiber carrying XGPON optical signal with a wavelength within the 1571nm-1591nm and 1260nm-1280nm range); combining, by the multiplexer, the first signal and the second signal resulting in a group of signals (paragraph [0088], lines 16-19, port 324 which may be a multi-wavelength optical data signal comprising 10G NRZ, coherent 100GbE, 200 GbE and/or 400 GbE, XGPON and GPON…); transmitting, by the multiplexer, the group of signals across a fiber (Fig. 3, transmitting by common port 324 across fiber 309); receiving, by a splitter (Fig. 3, splitter 313), the group of signals across the fiber; separating, by the splitter, the group of signals into the first signal at the first wavelength and into the second signal at the second wavelength (paragraph [0089], WDM 313 may demultiplex ingress optical data signal 356 into a multi-wavelength downstream optical data signal 359, an XGPON/10GEPON optical data signal that may be output on port 392 onto a first fiber (e.g., XGPON/10GEPON 354), and/or a GPON optical data signal output on port 382 onto a second fiber (e.g., GPON 352)); transmitting, by the splitter, via a second G-PON port the first signal to a third location (Fig. 3, output from port 351); and transmitting, by the splitter, via a second XG-PON port the second signal to a fourth location (Fig. 3, output from port 353).  
Although Ghuman teaches using the XGPON technology in the system, Ghuman doesn’t teach using the XGS-PON technology.
Tarluz teaches the benefits of having XGS-PON technology (Paragraph 2 titled: What is XG(S)-PON?; XGS-PON works on same wavelength as XG-PON as shown in the table of Tarluz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication design parameters of the system taught by Ghuman and incorporate using XGS-PON as taught by Tarluz since XGS-PON is better than XG-PON in that a bandwidth of 10G can be used for both downstream and upstream when compared to 10G for downstream and 2.5G for upstream of XG-PON.
Regarding claim 2, Ghuman in view of Tarluz teaches the system of claim 1, wherein Ghuman teaches the operations comprise receiving, at the multiplexer, a group of dense wavelength division multiplexing (DWDM) signals from a first DWDM multiplexer at a DWDM port (Fig. 3, DWDM port 321 receiving DWDM signals from first DWDM multiplexer 307), wherein the combining of the first signal and the second signal resulting in the group of signals comprises combining, by the multiplexer, the group of DWDM signals with the first signal and the second signal resulting in the group of signals (paragraph [0088], lines 16-19, port 324 which may be a multi-wavelength optical data signal comprising 10G NRZ, coherent 100GbE, 200 GbE and/or 400 GbE, XGPON and GPON…).  
Regarding claim 3, Ghuman in view of Tarluz teaches the system of claim 2, wherein Ghuman teaches each of the group of DWDM signals are at a wavelength (paragraph [0063], lines 9-13, the wavelengths of the multi wavelength optical data signal 10G NRZ, coherent 100GbE, 200GbE and/or 400GbE may be within the conventional c band of wavelengths, which may include wavelengths within the 1571nm-1582nm range) different than the first wavelength (paragraph [0088], lines 14-16, GPON 332 may be a fiber carrying a GPON optical signal with a wavelength of 1490nm…1310nm) and the second wavelength (paragraph [0088], lines 11-14, XGPON 334 may be a fiber carrying XGPON optical signal with a wavelength within the 1571nm-1591nm and 1260nm-1280nm range). Tarluz also teaches that XG-PON and XGS-PON are similar technologies that work on the same wavelength range (Column 3 and 4, Row 2 shows that XG-PON and XGS-PON both constitute the same downstream wavelength range of 1575nm to 1580nm).
Regarding claim 5, Ghuman in view of Tarluz teaches the system of claim 2, wherein Ghuman teaches the receiving of the group of signals comprises receiving, by the splitter, the group of DWDM signals (paragraph [0088], lines 16-19, port 324 which may be a multi-wavelength optical data signal comprising 10G NRZ, coherent 100GbE, 200 GbE and/or 400 GbE, XGPON and GPON…).  
Regarding claim 6, Ghuman in view of Tarluz teaches the system of claim 5, wherein Ghuman teaches the separating of the group of signals comprises separating the group of DWDM signals from the group of signals (paragraph [0089], WDM 313 may demultiplex ingress optical data signal 356 into a multi-wavelength downstream optical data signal 359, an XGPON/10GEPON optical data signal that may be output on port 392 onto a first fiber (e.g., XGPON/10GEPON 354), and/or a GPON optical data signal output on port 382 onto a second fiber (e.g., GPON 352)).  
Regarding claim 7, Ghuman in view of Tarluz teaches the system of claim 6, wherein Ghuman teaches the operations comprise transmitting the group of DWDM signals to a second DWDM multiplexer (Fig. 3, output from splitter 313 to second DWDM multiplexer 315).
Regarding claim 12, Ghuman teaches the non-transitory, machine-readable storage medium of claim 9, wherein the operations comprise receiving, at the multiplexer, a second signal from a third location via a second ten gigabit passive optical network (XG-PON) port at a second wavelength (Fig. 3, XG-PON port 302 accepts incoming XG-PON signals; paragraph [0088], lines 11-14, XGPON 334 may be a fiber carrying XGPON optical signal with a wavelength within the 1571nm-1591nm and 1260nm-1280nm range).  
Although Ghuman teaches using the XGPON technology in the system, Ghuman doesn’t teach using the XGS-PON technology.
Tarluz teaches the benefits of having XGS-PON technology (Paragraph 2 titled: What is XG(S)-PON?; XGS-PON works on same wavelength as XG-PON as shown in the table of Tarluz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication design parameters of the system taught by Ghuman and incorporate using XGS-PON as taught by Tarluz since XGS-PON is better than XG-PON in that a bandwidth of 10G can be used for both downstream and upstream when compared to 10G for downstream and 2.5G for upstream of XG-PON.
Regarding claim 13, Ghuman in view of Tarluz teaches the non-transitory, machine-readable storage medium of claim 12, wherein Ghuman teaches the combining of the first signal and the group of DWDM signals resulting in the group of signals comprises combining, by the multiplexer, the second signal with the first signal and the group of DWDM signals resulting in the group of signals (paragraph [0088], lines 16-19, port 324 which may be a multi-wavelength optical data signal comprising 10G NRZ, coherent 100GbE, 200 GbE and/or 400 GbE, XGPON and GPON…).  
Regarding claim 14, Ghuman in view of Tarluz teaches the non-transitory, machine-readable storage medium of claim 12, wherein Ghuman teaches each of the group of DWDM signals are a wavelength (paragraph [0063], lines 9-13, the wavelengths of the multi wavelength optical data signal 10G NRZ, coherent 100GbE, 200GbE and/or 400GbE may be within the conventional c band of wavelengths, which may include wavelengths within the 1571nm-1582nm range) different than the first wavelength (paragraph [0088], lines 14-16, GPON 332 may be a fiber carrying a GPON optical signal with a wavelength of 1490nm…1310nm) and the second wavelength (paragraph [0088], lines 11-14, XGPON 334 may be a fiber carrying XGPON optical signal with a wavelength within the 1571nm-1591nm and 1260nm-1280nm range). Tarluz also teaches that XG-PON and XGS-PON are similar technologies that work on the same wavelength range (Column 3 and 4, Row 2 shows that XG-PON and XGS-PON both constitute the same downstream wavelength range of 1575nm to 1580nm).   
Regarding claim 15, Ghuman in view of Tarluz teaches the non-transitory, machine-readable storage medium of claim 12, wherein Ghuman teaches the operations comprise transmitting, by the splitter, via a second XGS-PON port the second signal to a fourth location (Fig. 3, output from port 353). Tarluz also teaches that XG-PON and XGS-PON are similar technologies that work on the same wavelength range (Column 3 and 4, Row 2 shows that XG-PON and XGS-PON both constitute the same downstream wavelength range of 1575nm to 1580nm).   
Regarding claim 16, Ghuman teaches a method (Fig. 3), comprising: receiving, by a processing system including a processor, at a multiplexer (Fig. 3, multiplexer 305), a first signal from a first location via a first ten gigabit symmetrical passive optical network (XG-PON) port at a first wavelength (Fig. 3, XG-PON port 302 accepts incoming XG-PON signals; paragraph [0088], lines 11-14, XGPON 334 may be a fiber carrying XGPON optical signal with a wavelength within the 1571nm-1591nm and 1260nm-1280nm range); receiving, by the processing system, at the multiplexer, a group of dense wavelength division multiplexing (DWDM) signals from a first DWDM multiplexer at a DWDM port (Fig. 3, DWDM port 321 receiving DWDM signals from first DWDM multiplexer 307); combining, by the processing system, via the multiplexer, the first signal and the group of DWDM signals resulting in a group of signals (paragraph [0088], lines 16-19, port 324 which may be a multi-wavelength optical data signal comprising 10G NRZ, coherent 100GbE, 200 GbE and/or 400 GbE, XGPON and GPON…); transmitting, by the processing system, via the multiplexer, the group of signals across a fiber (Fig. 3, transmitting by common port 324 across fiber 309); receiving, by the processing system, via a splitter (Fig. 3, splitter 313), the group of signals across the fiber; separating, by the processing system, via the splitter, the group of signals into the first signal at the first wavelength and into the group of DWDM signals (paragraph [0089], WDM 313 may demultiplex ingress optical data signal 356 into a multi-wavelength downstream optical data signal 359, an XGPON/10GEPON optical data signal that may be output on port 392 onto a first fiber (e.g., XGPON/10GEPON 354), and/or a GPON optical data signal output on port 382 onto a second fiber (e.g., GPON 352)); transmitting, by the processing system, via the splitter, via a second XG-PON port the second signal to a second location (Fig. 3, output from port 353); and transmitting, by the processing system, via the splitter, the group of DWDM signals to a second DWDM multiplexer (Fig. 3, output from splitter 313 to second DWDM multiplexer 315).  
Although Ghuman teaches using the XGPON technology in the system, Ghuman doesn’t teach using the XGS-PON technology.
Tarluz teaches the benefits of having XGS-PON technology (Paragraph 2 titled: What is XG(S)-PON?; XGS-PON works on same wavelength as XG-PON as shown in the table of Tarluz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication design parameters of the system taught by Ghuman and incorporate using XGS-PON as taught by Tarluz since XGS-PON is better than XG-PON in that a bandwidth of 10G can be used for both downstream and upstream when compared to 10G for downstream and 2.5G for upstream of XG-PON.
Regarding claim 19, Ghuman in view of Tarluz teaches the method of claim 16, further taught by Ghuman, comprising receiving, by the processing system, at the multiplexer, a second signal from a third location via a second gigabit passive optical network (G-PON) port at a second wavelength (Fig. 3, GPON port 322 accepts incoming GPON signals; paragraph [0088], lines 14-16, GPON 332 may be a fiber carrying a GPON optical signal with a wavelength of 1490nm…1310nm), wherein the combining of the first signal and the group of DWDM signals resulting in the group of signals comprises combining, by a processing system, via the multiplexer, the second signal with the first signal and the group of DWDM signals resulting in the group of signals (paragraph [0088], lines 16-19, port 324 which may be a multi-wavelength optical data signal comprising 10G NRZ, coherent 100GbE, 200 GbE and/or 400 GbE, XGPON and GPON…).  
Regarding claim 20, Ghuman in view of Tarluz teaches the method of claim 19, further taught by Ghuman as comprising: separating, by the processing system, via the splitter, the second signal from the group of signals; and transmitting, by the processing system (paragraph [0089], WDM 313 may demultiplex ingress optical data signal 356 into a multi-wavelength downstream optical data signal 359, an XGPON/10GEPON optical data signal that may be output on port 392 onto a first fiber (e.g., XGPON/10GEPON 354), and/or a GPON optical data signal output on port 382 onto a second fiber (e.g., GPON 352)), via the splitter and a second G-PON port the first signal to a fourth location (Fig. 3, output from port 351).
Claims 4, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghuman et al. (US 2019/0037286) in view of Tarluz (Specification Differences Among GPON, XG-PON and XGS-PON) in further view of Cavaliere (US 2020/0076528).
Regarding claim 4, Ghuman in view of Tarluz teaches the system of claim 2.
Ghuman in view of Tarluz doesn’t explicitly teach wherein the first DWDM multiplexer receives the group of DWDM signals from a base band unit (BBU).
Cavaliere teaches wherein a first DWDM multiplexer (Fig. 5, first DWDM multiplexer 506; paragraph [0107], The second level aggregation node 506 comprises pooled BBU resources for the Xhaul network…DWDM network 504) receives the group of DWDM signals from a base band unit (BBU) (Fig. 5, BBU 508).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Ghuman in view of Tarluz and incorporate the architecture taught by Cavaliere in order to transmit DWDM and PON signals in the system.
Regarding claim 8, Ghuman in view of Tarluz teaches the system of claim 7, wherein Ghuman teaches the second DWDM multiplexer separates the group of DWDM signals into individual signals (Fig. 3, output from second DWDM mux 315).
Ghuman in view of Tarluz doesn’t teach wherein the second DWDM transmits each individual signal to a remote radio unit (RRU).  
Cavaliere teaches a second DWDM (Fig. 5, splitter 510) transmits each individual signal to a remote radio unit (RRU) (paragraph [0107], The termination nodes may be connected to one or more fixed access premises 512 and/or to one or more RRUs (not shown)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Ghuman in view of Tarluz and incorporate the architecture taught by Cavaliere in order to transmit DWDM and PON signals in the system.
Regarding claim 17, Ghuman in view of Tarluz teaches the method of claim 16.
Ghuman in view of Tarluz doesn’t explicitly teach wherein the first DWDM multiplexer receives the group of DWDM signals from a base band unit (BBU).
Cavaliere teaches wherein a first DWDM multiplexer (Fig. 5, first DWDM multiplexer 506; paragraph [0107], The second level aggregation node 506 comprises pooled BBU resources for the Xhaul network…DWDM network 504) receives the group of DWDM signals from a base band unit (BBU) (Fig. 5, BBU 508).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Ghuman in view of Tarluz and incorporate the architecture taught by Cavaliere in order to transmit DWDM and PON signals in the system.
Regarding claim 18, Ghuman in view of Tarluz teaches the method of claim 16, wherein Ghuman teaches the second DWDM multiplexer separates the group of DWDM signals into individual signals (Fig. 3, output from second DWDM mux 315).
Ghuman in view of Tarluz doesn’t teach wherein the second DWDM transmits each individual signal to a remote radio unit (RRU).  
Cavaliere teaches a second DWDM (Fig. 5, splitter 510) transmits each individual signal to a remote radio unit (RRU) (paragraph [0107], The termination nodes may be connected to one or more fixed access premises 512 and/or to one or more RRUs (not shown)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Ghuman in view of Tarluz and incorporate the architecture taught by Cavaliere in order to transmit DWDM and PON signals in the system.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghuman et al. (US 2019/0037286) in further view of Cavaliere (US 2020/0076528).
Regarding claim 10, Ghuman teaches the non-transitory, machine-readable storage medium of claim 9.
Ghuman doesn’t teach wherein the first DWDM multiplexer receives the group of DWDM signals from a base band unit (BBU).  
Cavaliere teaches wherein a first DWDM multiplexer (Fig. 5, first DWDM multiplexer 506; paragraph [0107], The second level aggregation node 506 comprises pooled BBU resources for the Xhaul network…DWDM network 504) receives the group of DWDM signals from a base band unit (BBU) (Fig. 5, BBU 508).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Ghuman and incorporate the architecture taught by Cavaliere in order to transmit DWDM and PON signals in the system.
Regarding claim 11, Ghuman teaches the non-transitory, machine-readable storage medium of claim 9, wherein the second DWDM multiplexer separates the group of DWDM signals into individual signals (Fig. 3, output from second DWDM mux 315).
Ghuman doesn’t teach wherein the second DWDM transmits each individual signal to a remote radio unit (RRU).  
Cavaliere teaches a second DWDM (Fig. 5, splitter 510) transmits each individual signal to a remote radio unit (RRU) (paragraph [0107], The termination nodes may be connected to one or more fixed access premises 512 and/or to one or more RRUs (not shown)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Ghuman and incorporate the architecture taught by Cavaliere in order to transmit DWDM and PON signals in the system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637